Citation Nr: 0007617	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-27 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
lumbosacral strain.

2.  Entitlement to a rating greater than 10 percent for a 
left knee disorder, identified as chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decisions rendered by a Regional Office (RO) of 
the Department of Veterans Affairs (VA) in which the veteran 
was awarded service connection for a low back disorder and 
left knee disorder, and assigned a 10 percent rating thereto, 
effective November 1, 1994.  The veteran subsequently 
perfected appeals of these decisions expressing his 
dissatisfaction with the assigned evaluations.

In an April 1999 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's low back disorder is manifested by 
objective observation of pain on motion resulting in 
limitation of motion, muscle spasms, no clinical evidence of 
degenerative joint disease or fractures, and no clinical 
evidence of invertebral disc disease.

3.  The veteran's left knee disorder is manifested by 
retropatellar grading and crepitation, full range of motion, 
no impingement, no ankylosis, no clinical evidence of 
degenerative joint disease, dislocated cartilage or deformity 
of the tibia or fibula, no swelling, subluxation or lateral 
instability on objective observation, and subjective 
complaints of pain and the knee giving way.

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a low back 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1999).

2.  The criteria for a rating greater than 10 percent for a 
left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his residuals of a lumbar disc injury constitute 
a plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Finally, we note that governing VA regulations, set forth at 
38 C.F.R. § 4.40 (1999) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1999).  

Entitlement to service connection for a low back disorder was 
originally granted in a September 1995 RO decision, and 
entitlement to service connection for a left knee disorder 
was originally granted in a March 1996 RO decision.  Both 
disorders were evaluated as 10 percent disabling, effective 
November 1, 1994.  

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for the veteran's service-connected disorders.  However, the 
veteran was not prejudiced by the RO's referring to his claim 
as an "increased rating" although the appeal has been 
developed from his original claim.  Moreover, in both the 
original rating decisions and the subsequent Statements of 
the Case, the RO addressed all of the evidence of record.  
Thus, he was not harmed by the absence of a "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119.  

a.  Low back 

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's low back disorder by application of the 
criteria set forth in Diagnostic Code 5292, governing 
limitation of motion of the lumbar spine.  Under this 
provision, a 10 percent rating is warranted for a slight 
limitation of motion, a 20 percent evaluation for a moderate 
limitation of motion, and a 40 percent evaluation for a 
severe limitation of motion.  The veteran's low back disorder 
can also be evaluated under Diagnostic Code 5295 governing 
lumbosacral strain.  Pursuant to this Diagnostic Code, 
lumbosacral strain based on slight subjective symptoms merits 
a zero percent rating; pain on motion garners a 10 percent 
rating; muscle spasms on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position 
warrants a 20 percent rating; and severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, merits a 40 percent evaluation.  

The medical evidence of record shows that the x-ray evidence 
has consistently found the veteran's lumbar spine disc spaces 
to be maintained with no indication of degenerative joint 
disease.  Although the VA examiner in the January 1995 
examination report noted a diagnosis of degenerative joint 
disease at L4-L6, no clinical evidence supports this finding, 
and the Board finds the clinical evidence more probative.  
The January 1995 report also notes normal posture and gait, 
limitation of motion on forward flexion, pain on pressure in 
the low back, and a normal neurological examination.  Private 
treatment records of Dr. B.P. from July 1997 and November 
1997 indicate that the veteran was treated for muscle spasms 
in his lumbar spine without radiculopathy.  None of the other 
medical evidence submitted, comprised of VA and private 
treatment records, included treatment for the low back.

In July 1999 the veteran was provided with another VA 
examination.  The examiner noted subjective complaints of 
flare-ups of back pain particularly with fatigue and 
radiation of pain into his legs.  The veteran was working for 
the United States Postal Service as an indoor worker, and 
reported losing three to four days of work over the past year 
due to back pain.  Objective examination found forward 
flexion to 55 degrees without pain, and to 70 degrees with 
pain, extension to 30 degrees with pain at the end point, 
left side bending to 35 degrees without pain, and to 40 
degrees with pain, and right side bending to 20 degrees 
without pain, and to 35 degrees with pain.  The examiner 
further noted that normal ranges of motion for the back are 
forward flexion of 80-90 degrees, side bending of 40 degrees, 
and extension of 30 degrees.  There was no ankylosis.  The 
veteran was able to heel/toe walk, and the Lasague maneuver 
did not produce pain in the legs or along the sciatic 
distribution on either side.  There was some increased 
sensitivity to touch on the left side, however, this sensory 
change did not correspond to a dermatome or peripheral nerve 
distribution.  Streaking was present anterior to L3 and L4 in 
soft tissues with no other pathological process noted.  The 
examiner diagnosed lumbar back strain, chronic, recurrent, 
mechanical.

The examiner also stated that the veteran's low back disorder 
suggests a longstanding symptomatic area without evidence of 
outstanding bone changes and that the neurological evaluation 
did not suggest compromise to elements of the lumbar plexus.  
An August 1999 computed tomogram (CT) of the veteran's lumbar 
spine was negative, supporting the examiner's assertion that 
the veteran did not have neurological disability.  With 
regard to the veteran's functional limitation, the examiner 
noted the veteran's limitation of motion and observed that 
this limitation weakened his movement and that incoordination 
was present.  He also stated that the veteran's pain could 
significantly limit his functional ability.

Based on the medical evidence, especially the most recent VA 
examination report, the Board finds that the veteran's low 
back disorder more nearly approximates the criteria for a 20 
percent evaluation under either Diagnostic Code 5295 
(lumbosacral strain) or 5292 (lumbar spine limitation of 
motion), and an increased rating is warranted under either of 
these provisions.  The evidence indicates that the veteran 
has lumbar muscle spasms, and limitation of lateral bending 
as required under Diagnostic Code 5295.  Additionally, he has 
limitation of motion due to pain, which causes loss of 
functional ability, weakness and incoordination.  Considering 
these elements, as required by 38 C.F.R. §§ 4.40, 4.45, the 
Board finds that his symptoms and limitations indicate a 
moderate impairment as opposed to a slight impairment under 
Diagnostic Code 5292.  Therefore, a 20 percent evaluation of 
his lumbar spine disorder is warranted.

However, the criteria for a rating greater than 20 percent 
are not present.  The veteran's lumbar spine does not list to 
the opposite side, he has no Goldthwaite's sign, and his 
limitation of motion is not so marked from normal, even with 
pain, that a severe impairment is indicated.  Additionally, 
because there is no medical evidence of ankylosis, a 
vertebral fracture, or invertebral disc disease, an increase 
under the Diagnostic Code provisions dealing with these 
disabilities is not appropriate.

b.  Left knee

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's left knee disorder by application of the 
criteria set forth in Diagnostic Code 5257.  Under this 
provision, a 10 percent evaluation is assigned for a slight 
impairment of recurrent subluxation or lateral instability, a 
20 percent evaluation for a moderate impairment, and a 30 
percent evaluation for a severe impairment.  Pursuant to 
Diagnostic Codes 5260 and 5261 governing limitation of motion 
of the knee, a ten percent rating is warranted for limitation 
of flexion to 45 degrees and limitation of extension to 10 
degrees; limitation of flexion to 30 degrees and limitation 
of extension to 15 degrees is deemed 20 percent disabling; 
limitation of flexion to 15 degrees and limitation of 
extension to 20 degrees merits a 30 percent disability 
evaluation; and limitation of extension to 30 degrees is 40 
percent disabling; and limitation of extension to 45 degrees 
merits a 50 percent disability rating.

As with the low back, there is no clinical evidence of 
degenerative joint disease of the left knee on x-ray despite 
the diagnosis of degenerative joint disease of the left knee 
on the veteran's January 1995 VA examination report.  Because 
the clinical evidence is more probative, and because the x-
rays of the left knee taken at that examination were deemed 
insufficient, the Board finds that the clinical determination 
that no arthritis of the knee is present is the more accurate 
finding.

An October 1995 VA examination of the left knee notes 
subjective complaints of increasing discomfort and non 
functioning of the left knee.  The objective examination 
noted no swelling, deformity, subluxation, lateral 
instability, nonunion or loose union.  Range of motion was 
reported as zero degrees extension and 122 degrees flexion.  
Treatment records note sporadic complaints of pain and giving 
out of the left knee without a specific diagnosis.  

In July 1999 the veteran was provided with another VA 
examination of the left knee.  This examiner noted subjective 
complaints of knee pain, instability, some swelling and 
giving way requiring the use of an elastic type knee brace at 
work.  The veteran denied any locking or recent aspirations 
of the knee.  Objective examination noted range of motion 
from zero degrees extension to 135 degrees flexion, which was 
noted to be normal and no ankylosis.  There was retropatellar 
grading and retropatellar crepitation on rotational tests, 
but no evidence of impingement in torsional or rotational 
testing.  The cruciate and collateral systems were stable.  

A magnetic resonance imaging (MRI) test taken in September 
1999 showed chondromalacia in the lateral patellar articular 
cartilage with increased fluid signal but no loss of 
cartilage thickness, no bone marrow edema, unremarkable 
cruciate, collateral, and patellar ligaments, and minimal 
focal edema at the site of a focal osteochondral irregularity 
underlying the lateral femoral condyle.  The assessment of 
this test was chondromalacia lateral patellar facets, and 
minimal osteocondylar irregularity in the postolateral margin 
of the lateral femoral condyle at its abutment with the 
meniscus.

The examiner's evaluation of the veteran's left knee noted no 
weakened movement, fatigability, or subluxation, no 
limitation of motion due to subluxation or incoordination, 
and no ankylosis.  He did note that any pain on repetitive 
use would impair his job abilities and that his flare-ups of 
pain were brief, but painful enough to cause cessation in 
activity.

The veteran currently is evaluated as 10 percent disabling 
due to his knee disorder.  The most recent range of motion 
shows no limitation of extension or flexion, and none of the 
medical evidence indicates objective evidence of subluxation 
or laxity despite the veteran's subjective complaints of his 
knee giving out.  Accordingly, there is no basis for an 
increase under either Diagnostic Codes 5257, 5260 or 5261.  
Additionally, while the examiner noted some functional 
limitation in the veteran's knee during flare-ups, the Board 
finds that any impairment encompassed by this limitation is 
already considered in his current 10 percent rating.  

There is no medical evidence of record indicating that the 
veteran has degenerative joint disease of the left knee, 
ankylosis of the left knee, dislocation of the semilunar 
cartilage, or impairment of the tibia and fibula.  
Accordingly, an increased rating under any of these 
Diagnostic Codes is not appropriate. 

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999), for either of the veteran's 
disorders.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).





ORDER

Entitlement to a 20 percent rating for a low back disorder is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits. 

Entitlement to a rating greater than 10 percent for a left 
knee disorder is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

